Case 1:21-cv-02016-GLR Document1 Filed 08/10/21 Page 1 of 13

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

 

 

CHANTELLE WILSON ®
301 Robert Price Court *
Glen Burnie, MD 21060 =
Anne Arundel County *

Plaintiff, *

* Civil Action No.:

Vv. *
EMERGE, INC. % Class Action Under State Law
9108 Rumsey Road *
Suite D2 * Collective Action Under the FLSA
Columbia, MD 21405 *

Serve On Resident Agent: * Jury Trial Requested

David H. Wamsley *

9150 Rumsey Road *

Suite D2 =

Columbia, MD 21405 *

Defendant. *

* * * * * * *

COMPLAINT FOR OWED WAGES
Plaintiff, Chantelle Wilson, files this Complaint for Owed Wages against Defendant,
Emerge Inc., who willfully violated the Fair Labor Standards Act (“FLSA”), Maryland Wage and
Hour Law (“MWHL”), and Maryland Wage Payment and Collection Law (““MWPCL”) when it
refused to pay Plaintiff all wages owed for all hours worked, including overtime wages. In support,
Plaintiff states as follows:
PARTIES
1. Plaintiff is an adult resident of the state of Maryland, Anne Arundel County.
2. Defendant is a for profit corporation, with its principal office located in Maryland and

operating in Maryland.
U2

10.

Ii.

12.

13.

14.

15.

16.

17.

18.

19.

Case 1:21-cv-02016-GLR Document1 Filed 08/10/21 Page 2 of 13

Defendant provides residential support services for persons with disabilities, including in
home care services.
Defendant serves more than 450 persons in Maryland at any given time.
Defendant has an annual gross revenue of at least $500,000.
Defendant is engaged in interstate commerce.
FACTS CONCERNING DEFENDANT’S WAGE VIOLATIONS
Plaintiff was hired by Defendant in October 2012 as a house manager.
In September 2017, Defendant notified Plaintiff and its other employees that Defendant
was eliminating the house manager position.
In September 2017, Defendant reclassified Plaintiff as a lead CLA and, in this position,
paid her and others similarly situated, an hourly wage.
In 2017, Plaintiff's hourly rate of pay was $14 per hour.
Beginning in 2018 to present, Plaintiff's hourly rate is $15 per hour.
In 2019, Defendant provided Plaintiff a letter confirming her hourly rate of pay was $15
per hour.
Defendant pays Plaintiff on a bi-weekly basis.
Defendant does not pay Plaintiff on a salary basis.
Plaintiff's paychecks vary every pay period.
Plaintiff does not supervise other employees.
Plaintiff performs manual labors.
During all relevant time in this lawsuit, Defendant assigned Plaintiff to attend to just one
resident, an adult (age 30) who suffers from severe autism.

Plaintiff performs her labors at the house for the one resident.
20.

Zl

22.

Dos

24.

25.

26.

2d

28.

29,

30.

a1.

Case 1:21-cv-02016-GLR Document1 Filed 08/10/21 Page 3 of 13

Due to the resident’s strength, size and sometimes temper, Plaintiffalso works with another
attendant.
Plaintiffs job duties are to care for this one resident.
Plaintiffs co-attendant does the same work.
Plaintiff s regular schedule alternates every other week.
During one week of each pay period, Plaintiff works five days a week, 16 hours per day,
from 8:00 a.m. to 4:00 p.m. and the 4:00 p.m. to midnight. That totals 80 hours per week.
During the other week of each pay period, Plaintiff works five days a week, 16 hours per
day, from 8:00 a.m. to 4:00 p.m. and the 4:00 p.m. to midnight. She then works an
additional 32 hours on the weekend. That totals 112 hours per week.
Each bi-weekly pay period, Plaintiff works at least 192 hours.
Plaintiff is required keep track of her hours worked for each shift on timesheets in
Microsoft Access.
For example, for a morning shift, Plaintiff will start at 7:59 a.m. and end at 3:59 p.m.
Then, on the same day, Plaintiff will start her second shift at 3:59 p.m. and end at 11:59.
p.m.
For each shift, Plaintiff is required to enter one of three different job titles in the “Location
Name” field in Microsoft Access (“Access”).
Defendant labels Plaintiff and others similarly situated with three different job titles, even
though the work is exactly the same:

a. Weekend staff;

b. CLA & ONA; and

c. Counselor
Case 1:21-cv-02016-GLR Document1 Filed 08/10/21 Page 4 of 13

32. Plaintiff performs the same job duties during every shift, regardless of what job title
Defendant uses.

33. Defendant pays Plaintiff different rates of pay for each shift, depending on the job title
Defendant uses.

34. Defendant never pays Plaintiff her guaranteed hourly rate of pay, which is currently $15
per hour.

35. Defendant allocates Plaintiff's hours worked across the three different job titles so that she
does not work over 40 hours per week in any one position in an unlawful attempt to avoid
paying her overtime wages.

36. As an example of Plaintiff's schedule and Defendant’s use of different job titles, Plaintiff

worked the following dates and times:

 

 

 

 

 

 

 

 

DATE POSITION 1 HOURS POSITION 2 HOURS TOTAL
WORKED 1 WORKED 2 HOURS

7/23/2018 Kenwood - CLA & 7:59am- Kenwood Counselor 3:59pm- 16
ONA 3:59pm 11:59pm

8/1/2018 Kenwood - CLA & | 7:59am- Kenwood Counselor 3:59pm- 16
ONA 3:59pm 11:59pm

8/18/2018 Kenwood - CLA & | 8:00am- Kenwood Weekend | 7:59am-3:59pm | 17
ONA 5:00pm Staff

8/19/2018 Kenwood Weekend | 5:59pm- Kenwood - CLA & | 12:0lam- 14
Staff 11:59pm ONA 8:01am

10/1/2018 Kenwood - CLA & | 7:59am- Kenwood - CLA & | 3:59pm- 16
ONA 3:59pm ONA 11:59pm

10/12/2018 | Kenwood - CLA & | 7:59am- Kenwood - CLA & | 3:59pm- 16
ONA 3:59pm ONA 11:59pm

 

 

 

 

 

 

 
Case 1:21-cv-02016-GLR Document1 Filed 08/10/21 Page 5 of 13

 

 

 

 

 

 

 

 

 

 

11/1/2018 Kenwood - CLA & | 7:59am- Kenwood Counselor 3:59pm- 16
ONA 3:59pm 11:59pm
12/22/2018 | Kenwood - CLA & | 12:0lam- Kenwood Weekend | 8:0lam-5:01lpm | 17
ONA 8:01am Staff
37. Plaintiff's paystubs show that Plaintiff works in excess of 40 hours a week, but is not paid

38.

a9.

40.

4].

42.

43.

the proper hourly rate of $15 per hour or the proper overtime rate at one and one-half times
her hourly rate of pay, which equals $22.50, for all overtime hours worked.

For example, on her paystub for the period of June 7, 2021, to June 20, 2021, Defendant
shows Plaintiff worked 180 hours in the two-week period. During that time, Plaintiff was
paid two different “REGULAR” hourly rates, $13.37 and $13.05. Plaintiff was also paid
two different overtime rates, $19.57 and $20.06.

For example, on her paystub for the period of January 4, 2021, to January 17, 2021,
Defendant shows Plaintiff worked 191.97 hours in the two-week period. During that time,
Plaintiff was paid two different “REGULAR” hourly rates, $12.91 and $13.37 per hour.
Plaintiff was also paid two different overtime rates, $19.36 and $20.06.

For example, on her paystub for the period of July 6, 2020, to July 19, 2020, Defendant
shows Plaintiff worked 191.97 hours in the two-week period. During that time, Plaintiff
was paid two different “REGULAR” hourly rates, $13.00 and $12.42. Plaintiff was also
paid two different overtime rates, $18.64 and $19.50.

As evidenced by Plaintiffs paystubs, Defendant did not pay Plaintiff for all hours worked,
including all overtime hours worked.

Defendant did not pay Plaintiff her guaranteed hourly rate for all hours worked.

Defendant did not pay Plaintiff the proper overtime rate, at a rate of one and one-half times
44.

45.

46.

47.

48.

49.

30.

51.

Case 1:21-cv-02016-GLR Document1 Filed 08/10/21 Page 6 of 13

her guaranteed hourly rate, for all overtime hours worked as required by the FLSA, 29
U.S.C. § 207 and the MWHL, Md. Ann. Code, Labor & Employment, §3-415.

Defendant, by allocating Plaintiff's hours worked across three different positions, did not
properly calculate her total overtime hours worked each week.

As an hourly, non-salaried employee, Plaintiff was a non-exempt employee, entitled to
overtime pay, under the FLSA and MWHL.

Plaintiff satisfies all requirements for maintaining claims under the MWHL, the MWPCL,
and the FLSA.

From the beginning of her employment with Defendant, Defendant made it known that it
would not pay Plaintiff, or any other employees, their owed unpaid overtime wages for all
overtime hours worked.

During her orientation, in October 2012, which was attended by hourly and salaried
employees, Defendant told Plaintiff and the other employees that Defendant had worked
with their attorneys, found a loophole in the system regarding overtime wages, and people
had tried to come after them about wages and no one had been successful.

Then, in 2019, during a mandatory meeting, Rodney Jenkins, Defendant’s Director of
Transportation and Safety, told Plaintiff and all other employees present something akin
to, “you cannot sue your employer and still expect to have a job.”

Defendant willfully and intentionally failed to pay Plaintiff at a rate of one and one-half
times her regular rate of pay for all overtime hours worked over 40 hours in a work week,
as required by the MWHL, Labor and Employment § 3-415(a), and the FLSA, 29 U.S.C. §

207.

Defendant willfully and intentionally violated the provisions of the Maryland Labor &
52.

53.

54.

55.

56.

57.

58.

Case 1:21-cv-02016-GLR Document1 Filed 08/10/21 Page 7 of 13

Employment Code by failing to timely pay Plaintiff all overtime wages due for work that

all overtime hours worked, as required by the Maryland Wage Payment and Collection

Law, Labor and Employment § 3-505.

Over two weeks have elapsed from the date on which Defendant was required to have paid

Plaintiff all owed wages, at the correct hourly rate, including all overtime wages, as required

by the Maryland Wage Payment and Collection Law, Labor and Employment § 3- 507.2(a).

Defendant’s failure to pay Plaintiff all of her owed wages, including overtime wages, at

the correct rate, for all hours worked, including all overtime hours worked was not done in

good faith and was willful.

Defendant’s failure to pay Plaintiff all of her owed wages, including overtime wages, at

the correct rate, for all hours worked, including all overtime hours worked was not the

result of a bona fide dispute.

Upon information and belief, Defendant has never had the required notices of employee

wage and hour rights posted on its premises.

Defendant has been sued in federal court in the recent past for wage-hour violations
VENUE

Original jurisdiction in this Court is granted by the FLSA, 29 U.S.C.A. § 207 et seq.; this

Court also has subject matter jurisdiction to hear this Complaint and adjudicate the claims

stated herein under 28 U.S.C. § 1331.

Venue is appropriate in this jurisdiction based upon the occurrence of the unlawful events,

central to this lawsuit, within this District in the State of Maryland.
59.

60.

61.

62.

64.

65.

66.

67.

68.

Case 1:21-cv-02016-GLR Document1 Filed 08/10/21 Page 8 of 13

COLLECTIVE ACTION ALLEGATIONS UNDER THE FLSA
This action is concurrently maintainable as an “opt-in” collective action pursuant to 29
U.S.C.A. §216(b) as to the claims for unpaid overtime wages, liquidated damages, and
attorneys’ fees under the FLSA.
Plaintiff consents to be a party plaintiff in this matter.
Plaintiffs consent is attached to this Complaint as Exhibit 1.
It is likely that other similarly situated individuals employed or previously employed by
Defendant as hourly, non-exempt employees, who performed the same job duties as
Plaintiff, will join Plaintiff during the litigation of this matter and file written consents to

“opt in” to this collective action.

_ The other current and former employees of Defendant who are similarly situated to Plaintiff

were subjected to the same unlawful pay policies and practices by the Defendant.
These similarly situated employees are known to Defendant and are readily identifiable
and locatable through Defendant’s records.
Defendant subjected the similarly situated employees to the same pay policies and practices
as Plaintiff.
The similarly situated employees would benefit from the issuance of court-supervised
notice, granting them the opportunity to join this lawsuit.
These similarly situated employees should be notified of and allowed to opt into this action,
pursuant to 29 U.S.C.A. §216(b), for the purpose of adjudicating their claims for unpaid
overtime wages, liquidated damages and attorneys’ fees under the FLSA.

CLASS ACTION FOR STATE LAW VIOLATIONS

Plaintiff seeks class action status on theirs claims arising under the MWHL, and MWPCL.
69.

70.

Fi.

Ts

74.

Tos

76.

77.

Case 1:21-cv-02016-GLR Document1 Filed 08/10/21 Page 9 of 13

Plaintiff seeks class action status of her MWHL and MWPCL claims for similarly situated
hourly workers who worked for Defendant at any time during three years prior to the filing
of this lawsuit through the present date, in Maryland, and were not paid the required wages
for all hours worked, at the correct hourly rate, including overtime wages.

The class is so numerous that joinder of all members is impracticable because the number
of workers likely exceeds 50.

Class action is a superior method because these workers are numerous and unknown but
easily identifiable through Defendant’s records.

Questions of law or fact common to the class, including the core claim that Defendant
failed to pay all Plaintiff and similarly situated employees the required wages at the correct

hourly rate, including overtime wages.

_ Claims and defenses of the representative party are typical of the claims or defenses of the

class because Defendant subjected the entire workforce to the same illegal pay policies
and, upon information and belief, continue to do so through the present date.

The representative party will fairly and adequately protect the interests of the class because
the Plaintiff is similarly situated to the class and has identical claims and burdens of proof
as the class. Plaintiff's litigation will further the class’s interests.

A class action furthers judicial economy because Plaintiffs claims and the class claims
require the same proof and elicit the same defenses.

A class action reduces the risk of an unjust result to nearly identical claims due to the
vagaries of litigation.

A class action permits unified discovery and reduces burdensome duplicate discovery and

discovery disputes.
Case 1:21-cv-02016-GLR Document1 Filed 08/10/21 Page 10 of 13

VIOLATIONS OF LAW

Count I — VIOLATIONS OF THE MARYLAND WAGE AND Hour LAW, FAILURE TO PAY THE

78.

79.

80.

81.

82.

83.

84.

REQUIRED OVERTIME WAGE
All allegations of the Complaint are expressly incorporated herein.
Plaintiff was required to work in excess of 40 hours per workweek.
As an hourly employee, Plaintiff was a non-exempt employee under the Maryland Wage
and Hour Law, Labor and Employment §§3-403, 3-415(a), entitling her to be paid overtime
at a rate of one and one and one-half times her regular rate of pay for all hours worked in
excess of a forty-hour workweek.
Defendant willfully violated the provisions of the Maryland Labor & Employment Code
by failing to compensate Plaintiff for overtime hours worked at a rate of one and one and
one-half times her regular rate of pay for all hours worked in excess of a 40 hour workweek.
As a result of the unlawful acts of Defendant, Plaintiff has been deprived overtime wages
in amounts to be determined at trial, and is entitled to recovery of such amounts, plus
liquidated damages, attorney’s fees, and costs.
There is no bona fide dispute that Plaintiff is owed the requested wages.
Relief requested — Plaintiff requests that: (a) Defendant be ordered to pay her all overtime
wages owed at a rate of one and one-half times her regular rate of pay for all overtime
hours worked; (b) that she be awarded an additional amount of liquidated damages; (c) that
she be awarded pre- and post- judgment interest; and (d) that she be awarded her attorney’s

fees and costs. Plaintiff also asks that this Count be certified as a class action.

Count II — VIOLATIONS OF THE MARYLAND WAGE PAYMENT AND COLLECTION Law,

85.

FAILURE TO TIMELY PAY ALL WAGES DUE

All allegations of the Complaint are expressly incorporated herein.

10
Case 1:21-cv-02016-GLR Document1 Filed 08/10/21 Page 11 of 13

86. Defendant has not paid Plaintiff all of her owed wages at the correct hourly rate, including
overtime wages.

87. Pursuant to the MWPCL, Md. Code Ann., Labor & Empl. § 3-502, Defendant was
obligated to pay Plaintiff for all wages earned on a regular basis, including overtime wages,
at the correct hourly rate.

88. Defendant’s actions in failing to pay Plaintiff all of her owed wages at the correct hourly rate,
for all hours worked, including overtime wages for all overtime hours worked, were willful
violations of the MWPCL.

89. Over two weeks have elapsed from the date on which the Defendant was required to have
paid Plaintiff all of her owed wages at the correct hourly rate, including overtime wages for
all overtime hours worked as required by the Maryland Wage Payment and Collection Law,
Labor and Employment § 3- 507.2(a).

90. There is no bona fide dispute as to the overtime wages owed to Plaintiff.

91. Relief requested — Plaintiff requests that: (a) Defendant be ordered to pay her all owed
wages, including overtime wages; (b) she be awarded treble damages; (c) that she be
awarded pre- and post- judgment interest; and (d) she be awarded her attorney’s fees and
costs. Plaintiff also asks that this Count be certified as a class action.

Count III - FLSA CLAIM FOR OWED OVERTIME/WILLFUL VIOLATIONS

92. All allegations of the Complaint are expressly incorporated herein.

93. Plaintiff is entitled to overtime pay under the Fair Labor Standards Act, 29 U.S.C. § 207
for all overtime hours worked.

94, Defendant violated the provisions of the Fair Labor Standards Act by willfully and

intentionally failing and refusing to pay Plaintiff all overtime wages at a rate of one and

ll
Case 1:21-cv-02016-GLR Document1 Filed 08/10/21 Page 12 of 13

one-half times her regular rate of pay for all overtime hours worked in excess of 40 hours
per work week, as required by the FLSA, 29 U.S.C. § 207.

. Relief requested — Plaintiff requests that: (a) Defendant be ordered to pay her all overtime
wages for all overtime hours worked; (b) liquidated damages be assessed against
Defendant; (c) she be awarded pre- and post- judgment interest; and (d) she be awarded
her attorneys’ fees and costs. In addition, Plaintiff requests that an Order issue certifying _
this Count as a collective action and enjoining Defendant to comply with the FLSA.
Plaintiff further requests that this Court issue an affirmative injunction directing that
Defendant appoint an independent third party, trained in wage-hour compliance, to monitor

and supervise its pay practices.

Respectfully submitted,

Li

Stephen Lebau, Bar #07258
Lebau & Neuworth, LLC

606 Baltimore Avenue — Suite 201
Towson, Maryland 21204

tel. 443.273.1203

fax. 410.296.8660

sl@joblaws.net

oN uy

Devan M. Wang, |Bar #30211
Lebau & Neuworth, LLC

606 Baltimore Avenue — Suite 201
Towson, Maryland 21204

tel. 443.273.1207

fax. 410.296.8660
dw@joblaws.net

 

 

Attorneys for the Plaintiff

12
Case 1:21-cv-02016-GLR Document1 Filed 08/10/21 Page 13 of 13

REQUEST FOR JURY TRIAL

Plaintiff requests that a jury of her peers hear and decide the claims asserted in this
Complaint.

ere

“Devan M. Wang, sean

13
